By judgment entered on the 23d day of February, 1934, this court affirmed the judgment of the trial court in Texas Standard Life Ins. Co. v. Mitchell, opinion reported in 68 S.W.2d 628. Motion for rehearing was filed by appellant and duly overruled. The judgment of this court, as reflected by our opinion, became final. On the 29th day of May, 1934, Texas Standard Life Insurance Company filed suit in the district court of Jasper county, Tex., against Annie Mitchell to set aside the judgment affirmed by us in her favor, as stated above. Afterwards, on the 29th day of July, 1934, Mrs. Annie Mitchell filed her petition in this court praying for a writ of prohibition against Texas Standard Life Insurance Company, restraining it from further prosecuting its cause of action filed against her on the 29th day of May.
On authority of Martin v. Preston (Tex.Civ.App.) 73 S.W.2d 679, and authorities therein cited, the relief prayed for should be granted, and it is accordingly so ordered.